Back to Form 8-K [form8-k.htm]
Exhibit 10.2

 
[Board Member Version]

 
WELLCARE HEALTH PLANS, INC.
2004 EQUITY INCENTIVE PLAN


RESTRICTED STOCK AGREEMENT


This RESTRICTED STOCK AGREEMENT (the “Agreement”) is made and entered into
effective as of _________________, by and between WellCare Health Plans, Inc., a
Delaware corporation (the “Company”), and _________________ (the “Grantee”).


RECITALS


In consideration of services to be rendered by the Grantee as director of the
Company and to provide incentive to the Grantee to remain with the Company or
any of its Subsidiaries, it is in the best interests of the Company to make a
grant of Restricted Stock to Grantee in accordance with the terms of this
Agreement; and


The Restricted Stock is granted pursuant to the WellCare Health Plans, Inc. 2004
Equity Incentive Plan (the “Plan”) which is incorporated herein for all
purposes.  The Grantee hereby acknowledges receipt of a copy of the
Plan.  Unless otherwise provided herein, terms used herein that are defined in
the Plan and not defined herein shall have the meanings attributable thereto in
the Plan.


NOW, THEREFORE, for and in consideration of the mutual premises, covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:


1.           Award of Restricted Stock.  The Company hereby grants, on the date
set forth above (the “Date of Grant”), to the Grantee, ________ shares of common
stock, par value $.01 per share, of the Company (collectively, the “Restricted
Stock”), which Restricted Stock is and shall be subject to the terms, provisions
and restrictions set forth in this Agreement and in the Plan.  As a condition to
entering into this Agreement, and as a condition to the issuance of the
Restricted Stock, the Grantee agrees to be bound by all of the terms and
conditions herein and in the Plan.  The purchase price per share of Restricted
Stock is $.01 per share (the par value of a share of common stock of the
Company), which shall be paid in cash within ten days of the Date of Grant.


2.           Vesting of Restricted Stock.


(a)           Except as otherwise provided in Section 3 hereof, the following
table indicates each date upon which the Grantee shall become vested with
respect to the percentage of Restricted Stock granted as indicated beside the
date (each such date being a “Vesting Date”), provided that the Grantee’s
service to the Company or any its Subsidiaries continues through and on the
applicable Vesting Date:
 

--------------------------------------------------------------------------------


 
Percentage of Shares
 
Vesting Date
                       

 
(b)           Except as otherwise provided in Section 3 hereof, there shall be
no proportionate or partial vesting of Restricted Stock in or during the months,
days or periods prior to each Vesting Date, and all vesting of Restricted Stock
shall occur only on the applicable Vesting Date.


(c)           If the Grantee’s service terminates following a Change in Control,
the Restricted Stock shall accelerate and become fully vested upon such
termination.


3.           Termination of Services.


(a)           Except as set forth below, upon the termination or cessation of
Grantee’s provision of service to the Company or any of its Subsidiaries (the
“Date of Termination”), for any reason whatsoever, any portion of the Restricted
Stock which is not yet then vested, and which does not then become vested
pursuant to this Section 3, shall automatically and without notice terminate, be
forfeited and become null and void.


(b)           Notwithstanding any other term or provision of this Agreement but
subject to the provisions of the Plan, the Committee shall be authorized, in its
sole discretion, to accelerate the vesting of all or any portion of the
Restricted Stock under this Agreement, at such times and upon such terms and
conditions as the Committee shall deem advisable.


4.           Delivery of Restricted Stock.  The Company shall make a book entry
in its stock ledger for the Restricted Stock registered in the Grantee’s
name.  Upon vesting, certificates, if issued, for the Restricted Stock will be
issued in the name of the Grantee and shall be delivered to the Grantee’s
address on record with the Company or to such other address as the Grantee may
instruct the Company.  The Company shall include a restrictive legend on any
stock certificates evidencing shares of Restricted Stock issued under the Plan
or under this Agreement or, in the case of uncertificated shares of Restricted
Stock issued thereunder, on the required notices described in Section 151(f) of
the Delaware General Corporation Law (the “DGCL”).


5.           Rights with Respect to Restricted Stock.


(a)           Except as otherwise provided in this Agreement, the Grantee shall
have, with respect to all of the shares of Restricted Stock, whether vested or
unvested, all of the rights of a holder of shares of common stock of the
Company, including without limitation (i) the right to vote such Restricted
Stock, (ii) the right to receive dividends, if any, as may be declared on the
Restricted Stock from time to time, and (iii) the rights available to all
holders of shares of common stock of the Company upon any merger, consolidation,
reorganization, liquidation or dissolution, stock split-up, stock dividend or
recapitalization undertaken by the Company.

 
 

--------------------------------------------------------------------------------

 
 
(b)           If at any time while this Agreement is in effect (or shares of
Restricted Stock granted hereunder shall be or remain unvested while Grantee’s
provision of services continues and has not yet terminated or ceased for any
reason), there shall be any increase or decrease in the number of issued and
outstanding shares of the Company through the declaration of a stock dividend or
through any recapitalization resulting in a stock split-up, combination or
exchange of such shares, then and in that event, the Committee shall make any
adjustments it deems fair and appropriate, in view of such increase or decrease,
in the number of shares of Restricted Stock then subject to this Agreement.  If
any such adjustment shall result in a fractional share, such fraction shall be
disregarded and no share will be issued in connection with such fraction.


(c)           In the event of any merger, consolidation or other reorganization
in which the Company is not the surviving or continuing corporation or in which
a Change in Control is to occur, all of the Company’s obligations regarding the
Restricted Stock shall, on such terms as may be approved by the Committee prior
to such event, be assumed by the surviving or continuing corporation or canceled
in exchange for property (including cash).


(d)           Notwithstanding any term or provision of this Agreement to the
contrary, the existence of this Agreement, or of any outstanding Restricted
Stock awarded hereunder, shall not affect in any manner the right, power or
authority of the Company to make, authorize or consummate: (i) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, (ii) any merger, consolidation or
similar transaction by or of the Company, (iii) any offer, issue or sale by the
Company of any capital stock of the Company, including any equity or debt
securities, or preferred or preference stock that would rank prior to or on
parity with the Restricted Stock and/or that would include, have or possess
other rights, benefits and/or preferences superior to those that the Restricted
Stock includes, has or possesses, or any warrants, options or rights with
respect to any of the foregoing, (iv) the dissolution or liquidation of the
Company, (v) any sale, transfer or assignment of all or any part of the stock,
assets or business of the Company, or (vi) any other corporate transaction, act
or proceeding (whether of a similar character or otherwise).


6.           Transferability.  Unless otherwise determined by the Committee, the
shares of Restricted Stock are not transferable until and unless they become
vested in accordance with this Agreement, provided, that in no event may shares
of Restricted Stock be transferred unless there is an available exemption under
federal and applicable state securities laws and regulations (as determined in
the sole and absolute discretion of the Company).  The terms of this Agreement
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Grantee.  Any attempt to effect a Transfer of any shares of
Restricted Stock prior to the date on which the shares of Restricted Stock
become vested shall be void ab initio.  For purposes of this Agreement,
“Transfer” shall mean any sale, transfer, encumbrance, gift, donation,
assignment, pledge, hypothecation, or other disposition, whether similar or
dissimilar to those previously enumerated, whether voluntary or involuntary,
directly or indirectly, and including, but not limited to, any disposition by
operation of law, by court order, by judicial process, or by foreclosure, levy
or attachment.
 
 
 

--------------------------------------------------------------------------------

 
 
                7.           Tax Withholding Obligations.
 
(a)           The Grantee agrees as a condition of this grant to make acceptable
arrangements to pay any withholding or other taxes, if any, that may be due as a
result of the payment of dividends or the vesting of common stock acquired under
this grant.  In the event that the Company determines that any tax or
withholding payment is required relating to the payment of dividends or the
vesting of shares arising from this grant under applicable laws, the Company
will have the right to require such payments from the Grantee, or withhold such
amounts from other payments due to the Grantee from the Company.  Subject to the
availability of “surplus” within the meaning of the DGCL and the prior approval
of the Company, which may be withheld by the Company, in its sole discretion,
the Grantee may elect to satisfy any withholding or other tax obligation, in
whole or in part, by causing the Company to withhold shares of common stock
otherwise issuable to the Grantee or by delivering to the Company shares of
common stock already owned by the Grantee.  The shares of common stock so
delivered or withheld must have an aggregate Fair Market Value equal to the
withholding or other tax obligation and may not be subject to any repurchase,
forfeiture, unfulfilled vesting, or other similar requirements.  If the Grantee
delivers to the Company shares of common stock already owned by the Grantee as
payment for any withholding or other tax obligations, (i) only a whole number of
share(s) of common stock (and not fractional shares of common stock) may be
delivered, (ii) the Grantee must present evidence acceptable to the Company that
the Grantee has owned any such shares of common stock delivered (and that such
delivered shares of common stock have not been subject to any substantial risk
of forfeiture) for at least six months prior to the date of exercise, and (iii)
common stock must be delivered to the Company.  Delivery for this purpose may,
at the election of the Grantee, be made either by (A) physical delivery of the
certificate(s) for all such shares of common stock tendered in payment of the
withholding or other tax obligations, accompanied by duly executed instruments
of transfer in a form acceptable to the Company, or (B) direction to the
Grantee’s broker to transfer, by book entry, such shares of common stock from a
brokerage account of the Grantee to a brokerage account specified by the
Company.  If shares are withheld from the Grantee to pay any withholding or
other tax obligations, only a whole number of shares (and not fractional shares)
will be withheld in payment.


(b)           Tax consequences on the Grantee (including without limitation
federal, state, local and foreign income tax consequences) with respect to the
Restricted Stock (including without limitation the grant, vesting and/or
forfeiture thereof) are the sole responsibility of the Grantee.  The Grantee
shall consult with his or her own personal accountant(s) and/or tax advisor(s)
regarding these matters, the making of a Section 83(b) election and the
Grantee’s filing, withholding and payment (or tax liability) obligations.


8.           Amendment, Modification and Assignment.  This Agreement may only be
modified or amended in a writing signed by the parties hereto.  Unless otherwise
consented to in writing by the Company, in its sole discretion, this Agreement
(and Grantee’s rights hereunder) may not be assigned, and the obligations of
Grantee hereunder may not be delegated, in whole or in part.  The rights and
obligations created hereunder shall be binding on the Grantee and his executors,
administrators, heirs, successors and assigns of the Company.


 

 
 

--------------------------------------------------------------------------------

 
 
                9.           Complete Agreement.  This Agreement (together with
those agreements and documents expressly referred to herein, for the purposes
referred to herein) embody the complete and entire agreement and understanding
between the parties with respect to the subject matter hereof, and supersede any
and all prior promises, assurances, commitments, agreements, undertakings or
representations, whether oral, written, electronic or otherwise, and whether
express or implied, which may relate to the subject matter hereof in any
way.  No promises, assurances, commitments, agreements, undertakings or
representations, whether oral, written, electronic or otherwise, and whether
express or implied, with respect to the subject matter hereof, have been made by
either party which are not set forth expressly in this Agreement.


10.           Miscellaneous.


(a)           No Right to Continued Service.  This Agreement and the grant of
Restricted Stock hereunder shall not confer, or be construed to confer, upon the
Grantee any right to provide services to the Company or any Subsidiary.


(b)           No Limit on Other Compensation Arrangements.  Nothing contained in
this Agreement shall preclude the Company or any of its Subsidiaries from
adopting or continuing in effect other or additional compensation plans,
agreements or arrangements, and any such plans, agreements and arrangements may
be either generally applicable or applicable only in specific cases or to
specific persons.


(c)           Severability.  If any term or provision of this Agreement is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or under any applicable law, rule or regulation, then such provision shall be
construed or deemed amended to conform to applicable law (or if such provision
cannot be so construed or deemed amended without materially altering the purpose
or intent of this Agreement and the grant of Restricted Stock hereunder, such
provision shall be stricken as to such jurisdiction and the remainder of this
Agreement and the award hereunder shall remain in full force and effect).


(d)           No Trust or Fund Created.  Neither this Agreement nor the grant of
Restricted Stock hereunder shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company or any
of its Subsidiaries and the Grantee or any other person.  To the extent that the
Grantee or any other person acquires a right to receive payments from the
Company or any of its Subsidiaries pursuant to this Agreement, such right shall
be no greater than the right of any unsecured general creditor of the Company.


(e)           Electronic Delivery and Signatures. Grantee hereby consents and
agrees to electronic delivery of any Plan documents, proxy materials, annual
reports and other related documents.  If the Company establishes procedures for
an electronic signature system for delivery and acceptance of Plan documents
(including documents relating to any programs adopted under the Plan), Grantee
hereby consents to such procedures and agrees that his or her electronic
signature is the same as, and shall have the same force and effect as, his or
her manual signature.  Grantee consents and agrees that any such procedures and
delivery may be effected by a third party engaged by the Company to provide
administrative services related to the Plan, including any program adopted under
the Plan.


(f)           Law Governing.  This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of Delaware
(without reference to the conflict of laws rules or principles thereof).

 
 

--------------------------------------------------------------------------------

 
 
(g)           Interpretation/ Provisions of Plan Control. This Agreement is
subject to all the terms, conditions and provisions of the Plan, including,
without limitation, the amendment provisions thereof, and to such rules,
regulations and interpretations relating to the Plan adopted by the Committee as
may be in effect from time to time.  If and to the extent that this Agreement
conflicts or is inconsistent with the terms, conditions and provisions of the
Plan, the Plan shall control, and this Agreement shall be deemed to be modified
accordingly.  The Grantee accepts the Restricted Stock subject to all of the
terms, provisions and restrictions of this Agreement and the Plan.  The
undersigned Grantee hereby accepts as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
this Agreement.


(h)           Headings.  Section, paragraph and other headings and captions are
provided solely as a convenience to facilitate reference.  Such headings and
captions shall not be deemed in any way material or relevant to the
construction, meaning or interpretation of this Agreement or any term or
provision hereof.


(i)           Notices.  Any notice under this Agreement shall be in writing and
shall be deemed to have been duly given when delivered personally or when
deposited in the United States mail, registered, postage prepaid, and addressed,
in the case of the Company, to the Company’s Secretary at 8735 Henderson Road,
Renaissance One, Tampa, Florida 33634, or if the Company should move its
principal office, to such principal office, and, in the case of the Grantee, to
the Grantee’s last permanent address as shown on the Company’s records, subject
to the right of either party to designate some other address at any time
hereafter in a notice satisfying the requirements of this Section.


(j)           Non-Waiver of Breach.  The waiver by any party hereto of the other
party’s prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation.


(k)           Counterparts.  This Agreement may be executed in two or more
separate counterparts, each of which shall be an original, and all of which
together shall constitute one and the same agreement.


*  *  *  *  *





 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of the date first written above.



 
WELLCARE HEALTH PLANS, INC
 
 
 
By: ______________________________
Name: Heath G. Schiesser
Title: President and Chief Executive Officer



Grantee acknowledges receipt of a copy of the Plan and represents that he or she
is familiar with the terms and provisions thereof, and hereby accepts this
Agreement subject to all of the terms and provisions thereof.  Grantee has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement, and fully
understands all provisions of this Agreement.


GRANTEE:




By: __________________________________
[Insert name of Grantee]
 